Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.
Claim Objections
1.	Claim 17 is objected to because of the following informalities: 
	Dependent claim 17 recites “….. generated by an IoT device”. “IoT” is needed to be completely written out the full version when it is first mentioned.  Appropriated correction is required.   
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does  recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 19 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 2-5 of establish an Information Sharing Agreement (ISA) between the first party and one or more other parties, using the indicated first party preferences, the ISA governing usage of the first party’s data (limitation 2); communicate a cryptographic hash of the ISA, signed by the first party and the one or more other parties, to the first party and the one or more other parties (limitation 3); wherein the ISA is cryptographically signed by the first party and the one or more other parties (limitation 4); and wherein the ISA facilitates usage of the first party’s data by the one or more other parties or transfer of the first party’s data to the one or more other parties, in response to one or more of the following triggers: arrival of a date; arrival of a time; alignment of financing terms between the first party and the one or more other parties; alignment of price between the first party and the one or more other parties; and alignment of a product or service requested by the first party and a product or service able to be provided by the one or more other parties (limitation 5) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Independent claim 19, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more servers) to perform abstract steps/limitations 2-5 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., i.e., one or more servers). Further, the additional underlined element in claim 19 of “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data” are merely displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Next, limitation 1 of “store, in or ore more data stores, in response to receiving the one or more user inputs, the indicated first party preferences” is merely storing data, which is also considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Further, in claim 19, the additional element of “a computing device/the computing device” is merely a source where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the ., one or more servers) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 19 (step 2B):  The additional element in claim 1 (e.g., one or more servers) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “one or more servers” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 2-5 mentioned above.   Further, the additional underlined element in claim 19 of “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data” are merely displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Next, limitation 1 of “store, in or ore more data stores, in response to receiving the one or more user inputs, the indicated first party preferences” is merely storing data, which is also considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Further, in claim 19, the additional element of “a computing device/the computing device” is merely a source where information is being received from, 
When revaluating the additional limitations/steps of displaying data, receiving data and storing data mentioned above in step 2B here, these displaying data/receiving data and storing data limitations/steps are also well-understood, routine and conventional activities.  The use of generic computer to transmit/display,  receive/gather information and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  .  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claims 1 and claim 6:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 1 and independent method claim 6 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim(s) 19.  The components (i.e., one or more computer processors; a computing device…) described in independent claims 1 and 6 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-5, 7-18 and 20 are merely add further details of the abstract steps/elements recited in claims 1, 6 and 19 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 2-5, 7-18 and 20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 4 are rejected under 35 U.S.C 102(b) as being anticipated by Grey et al; (US 2016/0300223 A1):
5.	Independent claim 1:  Grey teaches a method for data usage control, comprising: 
using one or more computer processors (figs. 3-4 paras 0043-0055, fig. 5 paras 0056-0077): automatically (para 0049-0050) granting tailored permission related to use of a first party’s data and related to transference of the first party’s data between databases (paras 0046-0047 of fig. 4) (part of step 1) {At least paras 0011, 0014 in context with figs. 3-4 in paras 0043-0055.  Also see fig. 5 para 0056-0077 and example in fig. 6 especially para 0081-0082}; and 
establishing a cryptographically signed information sharing agreement (ISA) (e.g., link contract for sharing/exchanging data in paras 0014, 0011, 0058-0064, 0081 in context with paras 0045, 0053, 0067) between the first party (e.g., user) and one or more other parties (e.g., vendor), the ISA providing the tailored permission (para 0011, 0060) {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082}.   
6.	Claim 2:  Grey teaches the claimed invention as in claim 1.  The Grey further teaches wherein the ISA allows and governs automated data exchange, between the first party and the one or more other parties, of the first party’s data, and wherein the ISA allows and governs automated data exchange, between the one or more other parties and one or more additional parties, of the first party’s data {Grey:  At least paras 0011, 0014, 0045, 0049 in context with fig. 5 paras 0059-0064 and fig. 6 paras 0078-0082 especially para 0081}, 
7.	Claim 3:  Grey teaches the claimed invention as in claim 1.  Grey further teaches using the one or more computer processors, serving one or more advertisements (e.g., advertisements/offers) to the first party according to first party preferences {Grey:  At least paras 0049-0050, 0060 in context with fig. 6 paras 0079-0082}.
8.	Claim 4:  Grey teaches the claimed invention as in claim 3.  Grey further teaches wherein the ISA includes the first party preferences, and wherein the first party preferences govern one or more aspects of advertisements (e.g., offers) allowed to be served to the first party {Grey:  At least para 0060 in context with paras 0049-0050}.
9.	Claim 5:  Grey teaches the claimed invention as in claim 1.  Grey further teaches wherein the ISA is established using a graph language {Grey:  At least paras 0025, 0048, 0054-0057, 0064, 0067}.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 6-13, 15 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Bhojani; (US 2013/0317914 A1):
12.	Independent claim 6:  Grey teaches a method for data usage control, comprising: using one or more computer processors: 
receiving, on a computing device, indication (e.g., specific interest in a particular type of product, service, activity or the like…etc., in para 0079) from a first party (e.g., user in para 0079) of a plurality of parties (paras 0078-0079) (part of steps 1 and 2) {At least fig. 6 para 0079, see step 602.  Also see para 0062};
in response to the indication, initiating display of one or more data control user interfaces (para 0044 in context with paras 0059-0062, 0081) (part of step 3) {At least fig. 6 especially paras 0081-0082, see step 616 in context with paras 0059-0062, 0065, 0044}; 
receiving one or more user inputs (e.g., user provides personal information or other protected information to a potential vendor or provider, and the user specifies user permissions/restrictions how the vendor will use the user’s personal information in at least paras 0059-0060) at the one or more data control user interfaces (para 0044), the one or more user inputs indicating first party preferences related to usage of the first party’s data (step 4) {At least paras 0059-0062
establishing an Information Sharing Agreement (ISA) (e.g., cryptographic signed agreement/link contract for sharing/exchanging data in paras 0014, 0011, 0058-0064, 0081 in context with paras 0045, 0053, 0067) between the first party (e.g., user) and one or more other parties (e.g., vendor), using the indicated first party preferences (paras 0059-0060), the ISA governing usage of the first party’s data (step 5) {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082}.   
providing a cryptographic hash of the ISA, signed by the first party (e.g., user) and the one or more other parties (e.g., vendor), to the first party and the one or more other parties (para 0014, 0081); wherein the ISA is cryptographically signed by the first party and the one or more other parties (step 6) {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082};  and
wherein the first party’s data is transferred to the one or more other parties only after the ISA is established {At least para 0014 in context with paras 0059-0060, fig 6 especially para 0081}.
However, Grey does not explicitly teach the underlined features:
displaying, on a computing device, a data control selector (part of step 1); 
receiving selection of the data control selector from a first party of a plurality of parties (part of step 2);
Bhojani teaches a general concept of displaying, on a computing device, a data control selector (e.g., consumer is presented via website portal with a list of retailers and/or product categories to which the consumer can select to subscribe in para 0017, Abstract) (part of step 1); and receiving selection of the data control selector from a first party (e.g., consumer) {At least fig. 1 especially para 0017 in context with Abstract}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “receiving indication on a computing device from a first party of a plurality of parties; and in response to the indication”, of Grey to include “displaying, on a computing device, a data control selector; and receiving selection of the data control selector from a first party”, taught by Bhojani.  One would be motivated to do this in order to enable the users the ability to select/choose their references (e.g., vendors from the list of vendors they are interested in hearing from as well as the products from the list of products they are interested in).  This in turn would increase user experience.  
13.	Claim 7:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches wherein the ISA (e.g., link contract) governs which entities may collect or obtain the first party’s data, which of the first party’s data can be collected or obtained, and what acts entities are allowed to do using the first party’s data {Grey:  At least paras 0059-0060, 0081}.
14.	Claim 8:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches wherein the ISA is established automatically and is automatically cryptographically signed using an automated software agent without requiring manual signatures {Grey:  At least fig. 6 para 0081, 0014, 0016 in context with paras 0013, 0030, 0063}.  
15.	Claim 9:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches wherein the ISA is perpetuated automatically by a new party being required to sign the ISA before receiving the first party’s data from one of the one or more other parties {Grey:  At least paras 0089-0062, fig. 6 para 0081 in context with paras 014, 0016}. 
16.	Claim 10:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches capturing and storing a hashed audit record (e.g., hash contract signed/link contract in paras 0014, 0081, claim 14) of all data events of the first party’s data, signed by each of the other parties who have participated in any of the data events, to establish one or more chains of custody of the first party’s data {Grey:  At least paras 0014, 0081, claim 14 in context with paras 0059-0071 especially paras 0063}.
17.	Claim 11:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches receiving and storing, by a software agent associated with one of the parties of the plurality of parties, a record of each data event  (e.g., transaction/transaction history) in which that party has participated {Grey:  At least para 0043, 0065}.
18.	Claim 12:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches wherein the ISA is expressed in JSON-LD {At least paras 0011, 0048, 0056, 0064-0066}.  
19.	Claim 13:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches restricting or withdrawing a previously-allowed usage of the first party’s data, as allowed by terms of the ISA, in response to one or more selections from the first party {Grey:  At least para 0081 in context with para 0060 see both parties e.g., user and vendor can be negotiated and/or adjusted term/restricting user of data}. 
20.	Claim 15:   The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches verifying one of an age of the first party, an identification of the first party, a location of the first party, and a verifiable attribute of the first party, and wherein the first party’s data is transferred to the one or more other parties only after the verification has occurred {Grey:  At least paras 0010, 0076, claim 11, and also see fig. 6 steps 612-614 in para 0080}.  
21.	Claim 18:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination further teaches wherein one of the one or more other parties (e.g., vendor) comprises a device {At least fig. 4 paras 0046-0055}.
22.	Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Roundtree; (US 2020/0050793 A1):
23.	Independent claim 19:  Grey teaches: a data usage control system, comprising:
display on a first computing device, one or more data control user interfaces (para 0044 in context with paras 0059-0062, 0081) configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data (part of element 1) {At least fig. 6 especially paras 0081-0082, see step 616 in context with paras 0059-0062, 0065, 0044}; 
one or more servers communicatively coupled with the computing device and configured to:
store, in one or more data stores, in response to receiving the one or more user inputs, the indicated first party preferences {At least fig. 5 especially paras 0059-0063};
establish an Information Sharing Agreement (ISA) (e.g., cryptographic signed agreement/link contract for sharing/exchanging data in paras 0014, 0011, 0058-0064, 0081 in context with paras 0045, 0053, 0067) between the first party (e.g., user) and one or more other parties (e.g., vendor), using the indicated first party preferences (paras 0059-0060), the ISA governing usage of the first party’s data (step 5) {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082};  
communicate a cryptographic hash of the ISA, signed by the first party  (e.g., user) and the one or more other parties (e.g., vendor), to the first party and the one or more other parties {At least para 0014, fig. 6 especially para 0081};
wherein the ISA is cryptographically signed by the first party and the one or more other parties {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082};
wherein the ISA facilitates automatic usage of the first party’s data by the one or more other parties or transfer of the first party’s data to the one or more other parties, in response to one or more of the following triggers:
arrival of a date; arrival of a time {At least para 0059-0060 especially para 0060 in context with para 0081}; alignment of financing terms between the first party and the one or more other parties; alignment of price between the first party and the one or more other parties; and alignment of a product or service requested by the first party and a product or service able to be provided by the one or more other parties.
the underlined features:  “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data” (part of limitation 1).
Roundtree teaches a general concept of a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data {AT least paras 0142-0143}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “display on a first computing device, one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data” of Roundtree to include “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data”, taught by Roundtree.   One would be motivated to do this in order to enable the user the ability to select/choose their references via a tool/check box (data control selector).  This in turn would increase user experience.
 24.	Claim 20:  The combination of Grey and Roundtree teaches the claimed invention as in claim 19.  The combination further teaches wherein the ISA further facilitates an automatic financial transaction between the first party and one of the one or more other parties in response to one or more of the triggers {Grey:  At least paras 059-0062 in context with para 0081, claim 11}.  
25.	Claims 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Bhojani; (US 2013/0317914 A1), and further in view of Patel; (US 2002/0004900):
26.	Claim 15:  The combination of Grey and Bhojani teaches the claimed invention as in claim 15.  The combination does not explicitly teach: “wherein the verification is provided by a countersigner who is not the first party, the countersigner countersigning with a key, and wherein an identity attribute of the first party is not provided so that the first party remains anonymous”.  
	Patel teaches a general concept of wherein the verification is provided by a countersigner (e.g., third party) who is not the first party, the countersigner countersigning with a key (paras 0005-0007), and wherein an identity attribute of the first party is not provided so that the first party remains anonymous {At least paras 0031-0043 in context with paras 0005-0007}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the combination of Grey and Bhojani to include “wherein the verification is provided by a countersigner who is not the first party, the countersigner countersigning with a key, and wherein an identity attribute of the first party is not provided so that the first party remains anonymous”, taught by Patel.  One would be motivated to do this in order to provide secure anonymous communication over a computer network using digital certificates {Patel:  para 0009}.  
27.	Claims 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Bhojani; (US 2013/0317914 A1), and further in view of Childress et al; (US 2019/0098501):  
28.	Claim 17:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination does not explicitly teach the underlined features “wherein the first party’s data is automatically generated by an IoT device”
	Childress teaches a general concept of first party’s data (e.g., user data) is automatically generated by an IoT device {At least paras 0008, 0019, 0037-0039}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first party’s data of the combination of Grey and Bhojani to include “first party’s data (e.g., user data) is automatically generated by an IoT device”, taught by Childress.  One would be motivated to do this in order to enable businesses/advertisers to learn of user’s references/interests so that they can optimize their marketing strategies to match customer’s references/interests.  This in turn would increase user’s satisfaction.   
29.	Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Bhojani; (US 2013/0317914 A1), and further in view of Chug Chug; (US 2009/0182606 A1):  
30.	Claim 14:  The combination of Grey and Bhojani teaches the claimed invention as in claim 6.  The combination does not explicitly teach the underlined features “receiving an indication of an audit service from the first party and each of the one or more other parties, and providing a signed record of data events associated with the ISA to the audit service of each party of the plurality of parties”.
	Chug teaches a general concept of receiving an indication of an audit service from the first party and each of the one or more other parties, and providing a signed record of data events associated with the contract to the audit service of each party of the plurality of parties {AT least paras 0040-0042}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “a signed record of data events associated with the ISA of each party of the plurality of party” of the combination of Grey and Bhojani to include “receiving an indication of an audit service from the first party and each of the one or more other parties, and providing a signed record of data events associated with the contract to the audit service of each party of the plurality of parties”, taught by Chug.  One would be motivated to do this in order to verify that one or more parties to a contract have complied with requirements or standards set forth in the contract.  This in turn would help to deter fraudulent activity, increase security and to and improve business' processes.
Prior Art that is pertinent to Applicant’s disclosure
31.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grim III et al; (US 2006/0085344 A1), wherein teaches as system and method for providing an information vault so that individual owners of personal data may control and manage the access and dissemination of the personal data in at least Abstract, paras 0038-0039 figs. 6-7 paras 0064-0071, figs. 11-12 paras 0076-0080}.   Also, MaCarthy; (US 2015/0163206), wherein teaches a secure data exchange system for secure sharing of content between a first .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).